Per Curiam.
Suit by the appellee against the company for killing stock of the plaintiff, by the cars, on the road, at a place where it was not fenced, but not adjoining land owned by the plaintiff.
The only question raised by the counsel for the appellant, in his brief, relates to the liability of the company, the plaintiff not being a proprietor or occupant of the land adjoining the road. It has been settled that the company is liable, although the plaintiff was not an occupant or proprietor of the adjoining lands. The Indianapolis, &c., Railroad Co. v. Townsend, 10 Ind. R. 38.
The judgment is affirmed with 10 per cent, damages and costs.